PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Redpath et al.
Application No. 16/389,403
Filed: 19 Apr 2019
For: Method And Apparatus For A Laser Beam Diffuser
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to withdraw the holding of abandonment filed August 11, 2021.

The petition is DISMISSED.
 
The application became abandoned Tuesday, May 25, 2021,1 for failure to timely submit a reply to the final Office action mailed December 22, 2020, which set a three (3) month shortened statutory period for reply. On May 31, 2021, an amendment after final rejection was received, but was not accompanied by the requisite extension of time. On June 8, 2021, a Notice Requiring Extension of Time Fee No New Time Period is Provided, was mailed, stating the appropriate extension of time fee was missing. On June 11, 2021, a two (2) month extension of time and fee was filed. On August 4, 2021, a Notice of Abandonment was mailed, stating no reply had been received in response to the final Office action mailed December 22, 2020.

Petitioner, pro se, asserts that a timely reply was filed.

Petitioner’s argument has been considered, but is not persuasive. 

At the outset, the petition is not properly signed. 37 CFR 1.33(b) states amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv) , filed in the application must be signed by: (1) A patent practitioner of record; (2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or (3) The applicant (§ 1.42 ). The applicants are the joint inventors: Richard Redpath and James Redpath. The petition, however is signed only by inventor Richard Redpath. The petition must be signed by all of the joint inventors to be considered signed by the applicant. As the petition is not properly signed, it will be dismissed.

Additionally, the reply filed May 31, 2021 is untimely. The final Office action set a three month period for reply. Extensions of time were available under 37 CFR 1.136(a). 37 CFR 1.136(a) states that the date on which the petition and the fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. The extension of time was filed June 11, 2021. A three month extension of time and fee were due on June 11, 2021 to make the extension of time a timely reply to the final Office action mailed December 22, 2020. The petition for extension of time filed June 11, 2021, however, was only a two (2) month extension of time. As a proper petition for extension of time was not filed, the reply filed May 31, 2021 remained untimely.  It is further noted that neither the reply filed May 31, 2021 nor the extension of time filed June 11, 2021, are properly signed because both inventors or a registered patent practitioner have not signed the submissions.

37 CFR 1.135 (a) states if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136 , the application will become abandoned unless an Office action indicates otherwise. 37 CFR 1.135(b) states prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment. As the showing of record is that applicant did not timely reply to the final Office action mailed December 22, 2020.  The petition is therefore dismissed.

If applicant has evidence that a complete and timely reply to the final Office action mailed December 22, 2020 was filed, such evidence may be submitted with a renewed petition within two (2) months of the mailing date of this decision.  This time period is not extendable.  See 37 CFR 1.181(f).

The petition to withdraw the holding of abandonment is therefore dismissed.

ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 



The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Petitioner is further reminded that 37 CFR 1.116 states that abandonment of an application is risked when an amendment after a final Office action is filed. The only proper reply to a final Office action is a request for continued examination in compliance with 37 CFR 1.114, a notice of appeal, a continuing application, or an amendment which prima facie places the application in condition for allowance. If applicant submits a petition to revive with an amendment after final rejection, the examiner will determine if the amendment placed the application in condition for allowance prior to a decision being made on the petition. If the amendment after final rejection does not place the application in prima facie condition for allowance, the petition will be dismissed.

A copy of the form for filing a petition to revive is enclosed for petitioner’s convenience in preparing the reply. The petition fee is $1050 for a small entity.

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop Petition
				Commissioner for Patents
				P.O. Box 1450
				Alexandria, VA 22313-1450

By FAX:			(571) 273-8300
Attn: Office of Petitions

By hand:			Customer Service Window
				Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314

By internet:			EFS-Web2 



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl: 	PTO/SB/64 (10-21) Petition for Revival of an Application Abandoned Unintentionally under 37 CFR 1.137(a)




    
        
            
        
            
        
            
    

    
        1 The date five months after the date the final Office action was mailed fell on a Saturday. Therefore, the reply could be timely filed with a five (5) month extension of time on the following business day, Monday, May 24, 2021. 37 CFR 1.7(a).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)